            Case 2:20-cv-00846-RJC Document 1 Filed 06/08/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UTILITY WORKERS UNITED ASSOC-
                            )
IATION, LOCAL 537, an unincorporated
                            )
association, by Nicholas Letta, Its Trustee
                            )
ad litem                    )
                            )
          Plaintiff,        )
                            )
     vs.                    )                       Civil Action No.
                                                                          2:20-CV-846
                            )
PENNSYLVANIA AMERICAN WATER )
COMPANY, A Corporation,     )
                            )
          Defendant.        )


                                         COMPLAINT

       AND NOW, comes the Plaintiff, Utility Workers United Association, Local 537, an

unincorporated association, by Nicholas Letta, its Trustee ad litem, by and through its attorneys,

Samuel J. Pasquarelli, Esquire and Sherrard, German & Kelly, P.C. and file this Complaint against

Pennsylvania American Water Company, a corporation, averring in support thereof the following:

                                     I. INTRODUCTION

       1.      This is a proceeding seeking damages, an injunction and declaratory relief

against the Defendant, and all other available relief under the Labor Management Relations Act

(“LMRA”), 29 U.S.C. § 185, et seq.




                                                1
             Case 2:20-cv-00846-RJC Document 1 Filed 06/08/20 Page 2 of 6




                               II. JURISDICTION AND VENUE

        2.      Jurisdiction in this matter is proper under 29 U.S.C. § 185.


                                             PARTIES

       3.      Plaintiff, Utility Workers United Association, Local 537, an unincorporated

association, is an unincorporated association with its office in Washington County, Pennsylvania.

It conducts business in Washington County, Allegheny County and other Pennsylvania counties

in the Western District of Pennsylvania. At all times relevant to this matter, Nicholas Letta was

and is an official of the Association and is its Trustee ad litem in this matter. The Association is a

labor organization which represents employees for the purpose of collective bargaining over wages,

hours and other terms and conditions of employment.

       4.      The Defendant Pennsylvania American Water Company (“PAWC”) is a corporate

entity maintaining a place of business at 500 Noblestown Road, Carnegie, Allegheny County,

Pennsylvania. PAWC conducts business throughout the Western District of Pennsylvania.

       5.      At all times material to this action, the Association and its predecessor labor

organizations were certified by the National Labor Relations Board as the exclusive collective

bargaining representatives for the clerical, production and maintenance employees of PAWC’s

Pittsburgh, Pennsylvania District unit relative to wages, hours and other terms and conditions of

employment.

       6.      The Association is the successor to a former labor organization known as the Utility

Workers Union of America, AFL-CIO, System Local 537 (“the Predecessor Union”). The

Predecessor Union is an unincorporated association. It is a labor organization that engages in the



                                                   2
             Case 2:20-cv-00846-RJC Document 1 Filed 06/08/20 Page 3 of 6




business of negotiating with employers regarding wages, hours and other terms and conditions of

employment.

                                             FACTS

       7.      On August 14, 2014, the Predecessor Union and PAWC entered into a collective

bargaining agreement setting forth the wages, hours and other terms and conditions of employment

applicable to the clerical, maintenance and production employees of PAWC’s Pittsburgh District.

Said agreement was for a term beginning on August 14, 2014 and expiring on May 17, 2018. A

true copy of that agreement is attached hereto as Exhibit A-1. Said agreement was extended for a

period of one year so that it expired on May 17, 2019. See Exhibit A-2, attached hereto. Exhibits

A-1 and A-2 are collectively known as the Pittsburgh Collective Bargaining Agreement

(“Pittsburgh CBA”).

       8.      During the year 2018, the Plaintiff succeeded the Predecessor Union as the

exclusive collective bargaining representative for the Defendant’s Pittsburgh District employees.

       9.      Ever since the Plaintiff succeeded the Predecessor Union as the exclusive collective

bargaining representative for the Defendant’s Pittsburgh District employees, the Plaintiff and the

Defendant have honored the terms of the Pittsburgh CBA as the expression of the terms and

conditions of employment applicable to the Defendant’s Pittsburgh District employees who are

represented for collective bargaining purposes by the Plaintiff.

       10.     The Pittsburgh CBA expired by its terms on May 17, 2019 and the parties have yet

to agree upon a successor collective bargaining agreement to the Pittsburgh CBA.

       11.      Notwithstanding that the parties have failed to agree upon a collective bargaining

agreement to cover the Defendant’s Pittsburgh District employees, the terms of the Pittsburgh




                                                 3
             Case 2:20-cv-00846-RJC Document 1 Filed 06/08/20 Page 4 of 6




CBA establish and set forth the terms and conditions of employment applicable at all times to said

employees as part of the status quo to which the parties are bound.

       12. The terms and conditions of employment set forth in the Pittsburgh CBA provide that

only PAWC employees represented for collective bargaining may install service lines on certain

pipelines, such as existing or replacement main lines, or pipelines that have previously had water

introduced into them. (See Ex. A-1, Sec. 15-VIII, pp. 22-23).

       13.     On or about December 10, 2019, the Plaintiff observed a situation where an

individual not employed by PAWC installed a service line or lines on a pipe that was an existing

or replacement main lines and/or was a pipeline that had previously had water introduced into it,

which the Plaintiff believed was a violation of the terms and conditions of employment embodied

in the Pittsburgh CBA.

       14.     Pursuant to the practice agreed upon between the parties, the parties agreed that

when a situation arose which the Plaintiff felt was a violation of the existing terms and conditions

of employment binding on the parties, representatives of the Plaintiff and representatives of the

Defendant would orally discuss the situation in an attempt to resolve it, failing which the Plaintiff

was then free to file a grievance pursuant to Section 3 of the Pittsburgh CBA.

       15.     By February 3, 2020, the parties were not able to resolve the dispute described in

Paragraph 13 of this complaint, and the Plaintiff filed its Grievance 5123 relative to that dispute.

Grievance 5123 is attached hereto as Exhibit B.

       16.     The terms and conditions of employment binding upon the parties relevant to the

resolution of grievances between them provide that the parties shall first attempt to resolve

grievances by informal discussion and then by the filing of a written grievance followed by

meetings to discuss a resolution of the grievance.



                                                  4
             Case 2:20-cv-00846-RJC Document 1 Filed 06/08/20 Page 5 of 6




       17.     The parties engaged in the process described in the immediately preceding

paragraph of this complaint, but they were not successful in resolving the dispute between them.

       18.     As a result of the violation of the terms and conditions of employment existent

between the parties as described in Exhibit B, attached hereto, a number of the Defendant’s

employees who are represented for collective bargaining purposes by the Plaintiff have been

denied work opportunity and have thus lost wages and other benefits because they were not called

upon to perform the work described in Exhibit B that was performed by others.

       19.     The Pittsburgh CBA provides for final and binding arbitration if any dispute at issue

between the parties cannot be resolved by mutual agreement.

       20.     The Defendant contends that if a collective bargaining agreement is not in effect

between an employer and the exclusive collective bargaining agent for the employees of that

employer, or if an agreement that was in effect has expired, the employer is not bound to engage

in final and binding arbitration unless it consents to do so.

       21.     The Defendant is not willing to consent to final and binding arbitration proceedings

as described in the Pittsburgh CBA to resolve Grievance 5123.

                                       PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff respectfully requests your Honorable Court to do the

following:

               a. Enter a judgment in favor of the Plaintiff and against the Defendant, finding
                  that the Defendant violated the terms and conditions of employment between
                  those of its employees represented for purposes of collective bargaining by the
                  Plaintiff and the Defendant on December 10, 2019 by failing to have the word
                  done as described in Exhibit A-1 and Exhibit B hereof, and

               b. Award monetary damages to each of the Defendant’s employees who should
                  have performed the work described in Exhibit B hereof, and




                                                  5
    Case 2:20-cv-00846-RJC Document 1 Filed 06/08/20 Page 6 of 6




      c. Provide to the Plaintiff and its members any and all other relief to which your
         Honorable Court determines that they are justly entitled to.
;

                                           Respectfully submitted,

                                           SHERRARD, GERMAN & KELLY, P.C.

                                           /s/ Samuel J. Pasquarelli
                                           Samuel J. Pasquarelli, Esquire
                                           PA ID #00906
                                           535 Smithfield Street
                                           Suite 300
                                           Pittsburgh, PA 15222
                                           (412) 355-0200
                                           sjp@sgkpc.com
                                           Attorneys for Plaintiff




                                       6
